Citation Nr: 1720089	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-26 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, dislocation of right little metatarsophalangeal joint with radial collateral ligament repair, lateral band release, and extensor digiti quinti tendon transfer ("little finger disability"), exclusive of a period of an assigned temporary total rating from June 25, 2010, to August 1, 2010.  

2.  Entitlement to a compensable evaluation for residuals, fracture of proximal phalanx joint fusion, right ring finger ("ring finger disability"), exclusive or a period of an assigned temporary total rating from January 22, 2010, to March 1, 2010.  

3.  Entitlement to a compensable evaluation for lipoma and ganglion cyst, right leg post-operative with decrease range of motion of the knee ("right knee disability"), prior to July 13, 2011, and in excess of 10 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued noncompensable evaluations for the right little finger disability, right ring finger disability, and right knee disability.  

An August 2014 rating decision of the Denver, Colorado RO granted a 10 percent rating for the right knee disability, effective July 13, 2011.  As the August 2014 decision did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a Travel Board hearing was held in November 2014 before a Veterans Law Judge.  In February 2017, notice was sent to the Veteran, indicating that the Veterans Law Judge who presided over the November 2014 hearing is no longer with the Board.  Accordingly, the Veteran was afforded another opportunity for a hearing.  In March 2017, the Veteran provided his response, indicating that he did not wish to appear before another hearing.  The transcript of the November 2014 hearing is associated with the Veteran's claims file. 

In January 2015 and December 2015, the case was remanded for additional development.  

Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.  

The issues of entitlement to increased rating of the right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right little finger disability has been manifested by limitation of motion; ankylosis has not been shown.  

2.  The Veteran's right ring finger disability has been manifested by limitation of motion; ankylosis has not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's service-connected right little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5156, 5220-5223 (2016).  

2.  The criteria for a compensable rating for the Veteran's service-connected right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5155, 5220-5223 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims for increased ratings, the law requires that the duty to notify is satisfied and that the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2016).  

The RO provided the Veteran with VA examinations for his right little finger and ring finger disabilities in June 2015 and May 2016.  The May 2016 VA examination report is of specific relevance, as the examination was conducted in response to the December 2015 Board Remand directives, and it reflects the findings of the most recent VA examination.  

The May 2016 VA examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Further, the May 2016 VA examination is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  

As with disabilities of little and ring fingers, any limitation of motion under Diagnostic Code 5230 would be noncompensable.  As such, active or passive testing could not serve to provide a compensable rating for that disability.  Therefore, additional testing in accordance with Correia v. McDonald is unnecessary.  28 Vet. App. 158 (2016).

As such, based on the foregoing, the Board finds that the VA examination reports of record are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with all prior Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, the duty to assist is also met.  

II.  Increased Schedular Rating  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran contends that he is entitled to an increased rating for his right little finger and right ring finger disabilities, both of which are currently rated at 0 percent disabling under Diagnostic Code 5230, for any limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).  

Diagnostic Code 5230 provides only a noncompensable rating for any limitation of motion to the ring or little finger of either the dominant (major) or non-dominant (minor) hand.  Therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.  

The Board has considered whether a disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  Diagnostic Code 5227 only provides a single noncompensable rating for ankylosis of the ring finger.  Diagnostic Codes 5220-5223 apply to ankylosis of more than one digit, but the competent evidence reveals no ankylosis in either finger.  While the Veteran has asserted that both the right little and ring fingers are ankylosed, the May 2016 VA examiner specifically found that there was no ankylosis of any thumb or finger joints of the right hand.  The Board finds the opinion of the VA examiner more persuasive as she has the necessary education, training, and experience to diagnose ankylosis, while there is no evidence the Veteran is competent to offer such a diagnosis.  Thus, there is insufficient evidence to entitle the Veteran to a higher rating under Diagnostic Codes 5220-5223.  

A Note to Diagnostic Code 5227 provides that an evaluation should be considered when the severity of the Veteran's injury is equivalent to an amputation.  While the evidence does not demonstrate that the finger disabilities have resulted in little or ring finger amputations, Diagnostic Code 5155 provides a 10 percent rating for amputation of the ring finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the ring finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.  Likewise, with regard to the right little finger, Diagnostic Code 5156 provides a 10 percent rating for amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the little finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

The Board finds that MCP joint dislocation of the right little finger, and PIP fracture and decreased range of motion of the right ring finger do not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows MCP joint dislocation of the right little finger, and PIP fracture and decreased range of motion of the right ring finger, the May 2016 VA examiner concluded that the Veteran's disabilities do not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  As such, the Board finds that a rating in excess of 0 percent under Diagnostic Codes 5155 and 5156 for the right ring finger and right little finger, respectively, are not warranted.  38 C.F.R. § 4.71a.

After reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 0 percent for either the Veteran's right little finger disability and right ring finger disability.  For these reasons, these claims are denied.  


ORDER

Entitlement to a compensable evaluation for residuals, dislocation of right little metatarsophalangeal joint with radial collateral ligament repair, lateral band release, and extensor digiti quinti tendon transfer ("little finger disability"), exclusive of a period of an assigned temporary total rating from June 25, 2010, to August 1, 2010, is denied.  

Entitlement to a compensable evaluation for residuals, fracture of proximal phalanx joint fusion, right ring finger ("ring finger disability"), exclusive or a period of an assigned temporary total rating from January 22, 2010, to March 1, 2010, is denied.  


REMAND

The Veteran was provided VA examinations in June 2015 and May 2016 to determine the etiology and severity of his service-connected right knee disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Following the May 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claim for increased rating for his right knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.

(a)  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(b)  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


